The Court

observed that there was ground to suspect management between Cox and his daughter; that Cox stated no * consideration for the assignment in his affidavit; that [ * 102 ] the daughter had not appeared in the business, until after the debt was attached in Mr. Livermore’s hands; and that, if Cox had received his daughter’s money, she might bring her action for it. (a)

The defendant was adjudged trustee.


 [But see Willard vs. Sturtevant, 7 Pick. 194. — Hawes vs. Langton, 8 Pick. 67. — And see Revised Statutes, c. 109, § 15,16, 17. If the money really belonged to the daughter, it was most manifestly unjust to hold the assignee as trustee of the fathe - En.j